

116 HR 2264 IH: Bear Protection Act of 2019
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2264IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Mr. Ted Lieu of California (for himself, Mr. Rodney Davis of Illinois, Ms. Kuster of New Hampshire, and Mr. Thompson of Pennsylvania) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Foreign Affairs, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo conserve global bear populations by prohibiting the importation, exportation, and interstate
			 trade of bear viscera and items, products, or substances containing, or
			 labeled or advertised as containing, bear viscera, and for other purposes.
	
 1.Short titleThis Act may be cited as the Bear Protection Act of 2019. 2.FindingsCongress finds that—
 (1)all 8 extant species of bear—Asian black bear, brown bear, polar bear, American black bear, spectacled bear, giant panda, sun bear, and sloth bear—are listed on appendix I or II of the Convention on International Trade in Endangered Species of Wild Fauna and Flora (27 UST 1087; TIAS 8249) (referred to in this section as CITES);
 (2)Article XIV of CITES provides that Parties to CITES may adopt stricter domestic measures regarding the conditions for trade, taking, possession, or transport of species listed on appendix I or II, and the Parties to CITES adopted a resolution in 1997 (Conf. 10.8) urging the Parties to take immediate action to demonstrably reduce the illegal trade in bear parts;
 (3)thousands of bears in Asia are cruelly confined in small cages to be milked for their bile, and the wild Asian bear population has declined significantly in recent years, as a result of habitat loss and poaching due to a strong demand for bear viscera used in traditional medicines and cosmetics;
 (4)Federal and State undercover operations have revealed that American bears have been poached for their viscera;
 (5)while most American black bear populations are generally stable or increasing, commercial trade could stimulate poaching and threaten certain populations if the demand for bear viscera increases; and
 (6)prohibitions against the importation into the United States and exportation from the United States, as well as prohibitions against the interstate trade, of bear viscera and products containing, or labeled or advertised as containing, bear viscera will assist in ensuring that the United States does not contribute to the decline of any bear population as a result of the commercial trade in bear viscera.
 3.PurposesThe purpose of this Act is to ensure the long-term viability of the world’s 8 bear species by— (1)prohibiting interstate and international trade in bear viscera and products containing, or labeled or advertised as containing, bear viscera;
 (2)encouraging bilateral and multilateral efforts to eliminate such trade; and (3)ensuring that adequate Federal legislation exists with respect to domestic trade in bear viscera and products containing, or labeled or advertised as containing, bear viscera.
 4.DefinitionsIn this Act: (1)Bear visceraThe term bear viscera means the body fluids or internal organs, including the gallbladder and its contents but not including blood or brains, of a species of bear.
 (2)ImportThe term import means to land on, bring into, or introduce into any place subject to the jurisdiction of the United States, whether or not the landing, bringing, or introduction constitutes an importation within the meaning of the customs laws of the United States.
 (3)PersonThe term person means— (A)an individual, corporation, partnership, trust, association, or other private entity;
 (B)an officer, employee, agent, department, or instrumentality of— (i)the Federal Government;
 (ii)any State, municipality, or political subdivision of a State; or (iii)any foreign government; and
 (C)any other entity subject to the jurisdiction of the United States. (4)SecretaryThe term Secretary means the Secretary of the Interior.
 (5)StateThe term State means a State, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, American Samoa, and any other territory, commonwealth, or possession of the United States.
 (6)TransportThe term transport means to move, convey, carry, or ship by any means, or to deliver or receive for the purpose of movement, conveyance, carriage, or shipment.
			5.Prohibited acts
 (a)In generalExcept as provided in subsection (b), a person shall not— (1)import into, or export from, the United States bear viscera or any product, item, or substance containing, or labeled or advertised as containing, bear viscera; or
 (2)sell or barter, offer to sell or barter, purchase, possess, transport, deliver, or receive, in interstate or foreign commerce, bear viscera or any product, item, or substance containing, or labeled or advertised as containing, bear viscera.
 (b)Exception for wildlife law enforcement purposesA person described in subparagraph (B) of section 4(3) may import into, or export from, the United States, or transport between States, bear viscera or any product, item, or substance containing, or labeled or advertised as containing, bear viscera if the importation, exportation, or transportation—
 (1)is solely for purposes of enforcing laws relating to the protection of wildlife; and (2)is authorized by a valid permit issued under appendix I or II of the Convention on International Trade in Endangered Species of Wild Fauna and Flora (27 UST 1087; TIAS 8249), in any case in which such a permit is required under the Convention.
				6.Penalties and enforcement
 (a)Criminal penaltiesA person that knowingly violates section 5 shall be fined under title 18, United States Code, imprisoned not more than 1 year, or both.
			(b)Civil penalties
 (1)AmountA person that knowingly violates section 5 may be assessed a civil penalty by the Secretary of not more than $25,000 for each violation.
 (2)Manner of assessment and collectionA civil penalty under this subsection shall be assessed, and may be collected, in the manner in which a civil penalty under the Endangered Species Act of 1973 may be assessed and collected under section 11(a) of that Act (16 U.S.C. 1540(a)).
 (c)Seizure and forfeitureAny bear viscera or any product, item, or substance exported, imported, sold, bartered, attempted to be exported, imported, sold, bartered, offered for sale or barter, purchased, possessed, transported, delivered, or received in violation of this section (including any regulation issued under this section) shall be seized and forfeited to the United States.
 (d)RegulationsAfter consultation with the Secretary of the Treasury and the United States Trade Representative, the Secretary shall issue such regulations as are necessary to carry out this section.
 (e)EnforcementThe Secretary, the Secretary of the Treasury, and the Secretary of the department in which the Coast Guard is operating shall enforce this section in the manner in which the Secretaries carry out enforcement activities under section 11(e) of the Endangered Species Act of 1973 (16 U.S.C. 1540(e)).
 (f)Use of penalty amountsAmounts received as penalties, fines, or forfeiture of property under this section shall be used in accordance with section 6(d) of the Lacey Act Amendments of 1981 (16 U.S.C. 3375(d)).
 7.Discussions concerning bear conservation and the bear parts tradeThe Secretary shall continue discussions concerning trade in bear viscera with the appropriate representatives of Parties to the Convention on International Trade in Endangered Species of Wild Fauna and Flora and with other representatives of countries that are not party to the Convention which are determined by the Secretary and the United States Trade Representative to be the leading importers, exporters, or consumers of bear viscera, in order to seek to establish coordinated efforts with these countries to protect bears.
 8.Certain rights not affectedExcept as provided in section 5, nothing in this Act shall be construed to affect the regulation by any State of its bear population or to affect the hunting of bears that is lawful under applicable State laws and regulations.
		